Citation Nr: 0005570	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-40 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability, rated 10 percent disabling, effective from 
December 1, 1995 to November 7, 1996, and 30 percent 
disabling from November 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  On December 1, 1995, a claim for an increased rating 
for the veteran's psychiatric condition was submitted on his 
behalf.  By rating action dated in March 1996 the Department 
of Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
confirmed and continued a 10 percent evaluation for the 
psychiatric condition.  The veteran appealed from that 
decision.  By rating action dated in September 1997 the 
evaluation for the psychiatric condition was increased to 
30 percent effective November 7, 1996.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
July 1998 when it was remanded for further action.  In 
October 1999 the regional office confirmed and continued the 
prior evaluations for the veteran's psychiatric condition.  
The case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  As of December 1995 the veteran's psychiatric condition 
was manifested by slight depression.  He was oriented in all 
spheres and there was no evidence of psychotic features.  He 
had some insight into his problem and his judgment was fair.  

3.  As of December 1995 the veteran's psychiatric condition 
was productive of no more than mild impairment of social and 
industrial adaptability.  

4.  As of November 1996 there was moderate depression.  There 
was mild paranoid ideation and auditory hallucinations.  The 
veteran reported experiencing feelings of helplessness, 
hopelessness and death wishes.  

5.  As of November 1996 the veteran's psychiatric condition 
was productive of severe social and industrial impairment and 
occupational and social impairment with reduced reliability 
and productivity due to symptoms including a disturbance of 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's 
psychiatric condition is not warranted effective from 
December 1, 1995, to November 7, 1996.  An evaluation of 
50 percent for the psychiatric condition is warranted 
effective from November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 9204 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records indicate that he was 
treated for a psychiatric condition diagnosed as conversion 
hysteria.

By rating action dated in August 1952 service connection was 
established for a psychiatric condition, classified as 
conversion reaction and evaluated as noncompensable.  

The veteran was examined by the VA in November 1952 and March 
1953.  Various findings were recorded including anxiety and 
tension.  No hallucinations or delusions were elicited.

In a rating action dated in November 1953 it was noted that 
the psychiatric diagnosis had been changed by a VA 
psychiatrist to schizophrenic reaction.  The change in 
diagnosis had been manifested by the veteran's withdrawal, 
poor judgment, complete dependency on his family for support 
and flatness of affect.  The veteran's psychiatric condition 
was reclassified as schizophrenia and a 10 percent evaluation 
was assigned for that condition under the provisions of 
Diagnostic Code 9204.

The veteran was examined by the VA in July 1955 and September 
1958 when various findings were recorded including some 
anxiety and incoherence, vagueness and circumspection. 

In a March 1979 VA examination it was indicated that the 
veteran's speech was at times irrelevant and his affect was 
inappropriate.  His thought content was centered around 
suspiciousness and paranoid delusions.  He also had somatic 
complaints.  

In an April 1979 rating action the regional office confirmed 
and continued the 10 percent evaluation for the veteran's 
psychiatric condition.  He appealed from that decision and in 
January 1981 the Board of Veterans' Appeals affirmed the 
decision.

When the veteran was examined by the VA in January 1981 he 
was oriented in all spheres.  His affect was blunt and his 
mood was extremely depressed.  He displayed obvious 
psychomotor retardation and some memory impairment.  He was 
coherent and relevant.  He displayed some blocking.  

The veteran was afforded a VA examination in January 1989.  
He related easily and his narrative was clear, logical and 
relevant.  There was no evidence of delusional thinking or 
hallucinations.  There was minimal anxiety.  

On December 1, 1995, a claim for an increased rating for the 
veteran's psychiatric condition was submitted on his behalf.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was seen on several 
occasions in 1994 and 1995.  When he was seen in September 
1994, it was indicated that he slept poorly.  He reported 
nightmares.  His affect was restricted.  When he was seen in 
August 1995 he reported occasional nightmares.  His affect 
was flat with limited range.  In September 1995 he indicated 
that his nightmares had been about the war.  He currently 
felt "hopeless" because he could not secure employment.  When 
he was seen in October 1995 he was oriented in all three 
spheres and was alert and responsive.  He reported having 
dreams that frightened him.  There was no evidence of a 
psychosis, mania, obsessive-compulsive disorder or dementia.  
His speech was clear and coherent.  

The veteran was afforded a VA psychiatric examination in May 
1996.  It was indicated that he had worked in various jobs 
after service and had a hard time holding a job since he did 
not have a college education and some of the jobs needed 
physical strength which he could not handle.  He went back to 
college in 1953 and obtained a degree in English.  After that 
he worked for several magazines as an editor, writer and as a 
photographer.  He went to work for the Federal Government in 
1977 and was retired in 1984. 

The veteran stated that he felt depressed on occasion and 
also felt anxious on occasion.  He related that a lack of 
work with nothing to do made him feel depressed.  He reported 
difficulty sleeping.  He indicated that his energy was 
decreased.  He had cramps in his legs that prevented him from 
doing physical work.  

On mental status examination the veteran was alert and 
oriented in all three spheres.  His mood was slightly down.  
His affect was appropriate.  There was no evidence of 
psychotic features such as hallucinations or delusions.  
There was no evidence of paranoid thoughts.  There was no 
evidence of a thought or speech disorder.  He denied having 
any suicidal or homicidal thoughts.  His concentration was 
good except that he had some difficulty with short-term 
concentration.  He had some insight into his problem and his 
judgment was fair.  The diagnosis was major depressive 
disorder.  The examiner indicated that the current Global 
Assessment of Functioning (GAF) score was 65.  

The veteran was again afforded a VA psychiatric examination 
in July 1997.  He indicated that he had gone through periods 
of mood depressions with feelings of helplessness, 
hopelessness and death wishes.  He indicated that he had also 
experienced auditory hallucinations on occasion.  He had 
difficulty falling asleep and would awake on several 
occasions at night.  He stated he remained withdrawn and did 
not have a social life.  He had a low energy level and stated 
that he did not want to be out of the house.  There were 
times when he felt very depressed and had death wishes.  It 
was indicated that he was not currently employed. 

On mental status examination there was evidence of moderate 
mood depression and mild defensiveness, bordering on 
suspiciousness.  His speech was relevant and rational but 
somewhat guarded.  He admitted to experiencing mild paranoid 
ideation and also auditory hallucinations.  He also admitted 
to experiencing feelings of helplessness, hopelessness and 
death wishes.  He also had some guilt feelings.  There was no 
evidence of any specific obsessions, compulsions, or phobias.  
He remained preoccupied with some of his physical symptoms, 
including his leg cramps.  He was oriented as to time, place 
and person.  His memory for recent and remote events was 
satisfactory.  There was some impairment of test judgment.  
His formal judgment was intact.  He had limited insight about 
his condition.  It was indicated that he was capable of 
handling his funds.  

The diagnoses were major depression with psychotic features 
and somatic problem disorder.  The GAF score was 50 to 55.

The regional office later received additional VA outpatient 
treatment records reflecting that the veteran was seen in 
1996 and 1997 for a psychiatric condition.  When he was seen 
in May 1996, he reported occasional crying spells and 
depression.  He was oriented in all three spheres and was 
alert and responsive.  In July 1996 he had some concerns 
about physical problems.  In October 1996 he reported that he 
became a little down on occasion.  He was alert and oriented 
and did not manifest any suicidal ideation or intention.  He 
appeared to be stable.  In November 1996 he complained of 
feeling mildly depressed due to a lack of adequate finances 
and a vehicle accident.  He was alert and oriented.  He did 
not display any clinical signs of depression.  His affect, 
mood and behavior were appropriate.  

When the veteran was seen in August 1997 he reported that his 
wife had been having cardiac problems and he had been 
reluctant to leave her alone.  He had also been having 
physical problems.  His primary concerns were all around 
health matters and financial issues.  He reported that he had 
been feeling somewhat depressed.  He was alert and oriented.  
In September 1997 his primary complaints concerned medical 
problems.  It was indicated that he had mild depression and 
was easily discouraged on occasion but at the current time 
did not manifest any clinical depression.  He was alert and 
oriented and appeared stable.  In October 1997 he expressed 
worry and concern for his wife who had a cardiac problem.  He 
also indicated some concern for himself since he could not 
longer perform some physical activities such as mowing his 
lawn.  He was alert and oriented but appeared somewhat 
depressed.  

II.  Analysis

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the Department of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).

A 100 percent evaluation is provided for chronic 
undifferentiated-type schizophrenia when there are active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  A 70 percent evaluation is 
provided when there is lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation is provided when there 
is considerable impairment of social and industrial 
adaptability.  A 30 percent evaluation is provided when there 
is definite impairment of social and industrial adaptability.  
A 10 percent evaluation is provided when there is mild 
impairment of social and industrial adaptability.  38 C.F.R. 
Part 4, Code 9204, effective prior to November 7, 1996.

A 10 percent evaluation is provided for undifferentiated-type 
schizophrenia when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; the symptoms 
are controlled by continuous medication.  A 30 percent 
evaluation is provided when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions and recent events).  38 C.F.R. Part 4, Code 9204, 
effective November 7, 1996.

A 50 percent evaluation is provided for undifferentiated-type 
schizophrenia when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9204, effective 
November 7, 1996.

A 70 percent evaluation is provided for undifferentiated-type 
schizophrenia when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Code 9204, effective 
November 7, 1996.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms employed 
under that regulation to describe symptomatology for rating 
purposes were "quantitative" in character. To ensure that the 
Board meets the statutory requirement that it articulated as 
"reasons or bases" for its decision, the Court invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA held that 
the term "definite" under 38 C.F.R. § 4.132 is to be 
construed as "distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93). This precedent opinion 
employed "rather large in extent or degree" as a further 
description of the considerable impairment that would warrant 
an evaluation of 50 percent.  The Board is bound by precedent 
opinions issued by VA General Counsel. 38 U.S.C.A. § 7104(c) 
(West 1991). Consequently, the Board will address the merits 
of the veteran's claim for an increased evaluation of his 
service-connected disability in relation to the regulations 
in effect prior to November 7, 1996, with these 
interpretations of "definite" and "considerable" in mind.

In this case, the record reflects that, as of December 1995, 
the veteran's psychiatric condition was manifested by 
symptoms including slight depression and anxiety.  However, 
he was alert and oriented in all three spheres and was alert 
and responsive.  On examination in May 1996, there was no 
evidence of psychotic features such as hallucinations or 
delusions.  There was also no evidence of paranoid thoughts.  
He had some insight into his problem and his judgment was 
described as fair.  A GAF score of 65 was assigned by the 
examiner.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), such a score represents an individual 
with some mild symptoms such as a depressed mood or mild 
insomnia or some difficulty in social, occupational or school 
functioning but one who is generally functioning fairly well 
and who has some meaningful interpersonal relationships.  The 
evidence indicates that as of December 1995 the veteran's 
psychiatric condition was productive of no more than mild 
impairment of social and industrial adaptability and as such 
would not warrant entitlement to an evaluation in excess of 
10 percent under the provisions of Diagnostic Code 9204 that 
were effective prior to November 1996.  

The record further reflects that as of November 1996 there 
was evidence of moderate depression and mild defensiveness 
bordering on suspiciousness.  The veteran's speech was 
relevant and rational but somewhat guarded.  He reported 
experiencing mild paranoid ideation and also auditory 
hallucinations.  He also reported experiencing feelings of 
helplessness, hopelessness and death wishes.  The GAF score 
was 50 to 55.  A score of 50 represents an individual with 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  The evidence indicates 
that, as of November 1996, the veteran's psychiatric 
condition was productive of considerable impairment of social 
and industrial adaptability and also occupational and social 
impairment with reduced reliability and productivity due to 
his symptoms such as disturbances of mood and difficulty in 
establishing and maintaining effective work and social 
relationships so as to warrant a 50 percent evaluation, but 
no more, under the provisions of Diagnostic Code 9204 that 
were effective either prior to or after November 1996.  That 
is, there is no showing of severe impairment or occupational 
and social impairment with deficiencies in most areas.  In 
addition, a rating beyond 50 percent is not warranted on an 
extraschedular basis.  In this regard, in an exceptional case 
where the schedular evaluation is found to be inadequate, an 
extraschedular rating may be assigned.  In this case, 
however, the impairment caused by this disorder is not shown 
to cause marked interference with employment, to have 
required hospital treatment, or to be otherwise so unusual as 
to render application of the regular schedular provisions 
impractical.  As such, there is no basis for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

In arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's psychiatric condition from December 1, 1995, to 
November 7, 1996, is not established.  To this extent the 
appeal is denied.

Entitlement to an evaluation of 50 percent for the veteran's 
psychiatric condition effective from November 7, 1996, is 
established.  The appeal is granted to this extent.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

